DETAILED ACTION

This Office action is in response to the amendment filed April 21, 2022.
Claims 1, 3-6, 8-10, 12, 14-17, 19, and 20 are pending and have been examined.
Claims 1, 3-5, 8, 9, 12, 14-16, 19, and 20 have been amended.
Claim 11 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1) [citations based on the English translation].


Regarding claim 1, Kumar discloses:
acquiring first information in a clipboard (see at least paragraph 73, 74, user initiates a copy to copy the text (first information) to the clipboard which initiates contextual paste target prediction); and 
acquiring identification information of one or more target interfaces of one or more functional scenes to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D; paragraph 52, multiple predicted applications; figs 4, 5D, 6D; paragraph 61, user input for highest ranked target application, secondary user input to display lower ranked target applications; paragraph 74, some or all of the secondary user controls may also be displayed at the same time as user control 214 so that a user is initially presented with multiple predictions in response to a copy action)
displaying, in a search box at the desktop, second information of the one or more functional scenes to be entered associated with the first information, wherein the second information is based on the identification information and includes entry information of the one or more target interfaces of the one or more functional scenes to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D; paragraph 30, search application may be the predicted application; paragraph 38, search applications may be displayable as overlays or other manners or integrated into an OS rather than displayed in a separate application window; paragraph 54, search operation in a predicted search application)
However, Kumar does not explicitly disclose, but Tian discloses:
acquiring first information in a clipboard in response to switch of a display interface of a first application of an electronic device to a desktop of the electronic device, at which at least one icon of at least one application comprising an icon of the first application is displayed, the first information being stored in the clipboard prior to the switch to the desktop (see at least paragraph 6, monitoring the return to desktop broadcast sent by the terminal system, automatically reading the contents of the system pasteboard (clipboard) and determining if there is a web page in the clipboard content and invoking the web browser to open the link; paragraphs 14 and 15 discuss widgets on the system desktop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar by adapting the teachings of Tian to include automatically opening a web page link when the system detects a return to desktop broadcast and the clipboard contains a web link.  The combination allows for simplifying the operation when accessing the copied webpage link and improving user experience of the terminal (Tian ¶6).

Regarding claim 3, the rejection of claim 1 is incorporated, and Kumar further discloses:
performing switch of the display interface to one of the one or more target interfaces of one of the one or more functional scenes to be entered associated with the first information in response to detecting a trigger operation on the second information displayed in the search box at the desktop (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D)

Regarding claim 4, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the displaying the second information in the search box at the desktop for a predetermined period of time after the switch of the display interface of the first application of the electronic device to the desktop of the electronic device (see at least paragraph 63, user controls hidden after a predetermined period of time)

Regarding claim 6, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the acquiring the identification information of the one or more target interfaces further comprises: sending the first information to a server, and receiving, from the server, the identification information of the one or more target interfaces of the one or more functional scenes to be entered associated with the first information, wherein the identification information is determined by the server based on the first information; or recognizing content of the first information, determining, according to the content, a type of the first information, determining, according to the type of the first information, the one or more functional scenes to be entered, and determining, according to the first information and the one or more functional scenes to be entered, the identification information of the one or more target interfaces of the one or more functional scenes to be entered associated with the first information (see at least fig 3 and paragraph 59, online service provides target prediction as well as paragraph 60, where the prediction takes place locally)

Regarding claim 8, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the displaying, in the search box at the desktop, the second information of the one more functional scenes associated with the first information further comprises: displaying the second information of one functional scene that has been used most frequently among the one or more functional scenes; or displaying the second information of one functional scene that is most recently used 25Ref. No.: BF I 902405US among the one or more functional scenes (see at least paragraphs 48, 66, and 72, context for prediction may include recently-used application or most recently activated application)

Regarding claim 10, the rejection of claim 3 is incorporated, and Kumar further discloses:
displaying, in the one of the one or more target interfaces, the first information (see at least paragraph 74, 54-56; fig 6A-6D, showing the selected text of figure 6A in the predicted email app in 6C)

Regarding claims 12, 14, 15, 17, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 3, 4, 6, and 8.  Accordingly, claims 12, 14, 15, 17, and 19 are rejected for the same reasons as set forth in the rejections of claims 1, 3, 4, 6, and 8, respectively, and claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1), and further in view of Kim (US 2020/0169789).

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Kumar and Tian do not explicitly disclose, but Kim discloses:
one of: cancelling display of the second information in response to determining that a number of times that the second information is displayed in the search box at the desktop is greater than a first threshold; or cancelling the display of the second information in response to determining that a number of trigger operations on the second information is greater than or equal to a second 24Ref. No.: BF I 902405US threshold (see at least paragraph 162)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Tian by adapting the teachings of Kim to include cancelling the operation when a user has cancelled the recommendation function more than a threshold number of times.  The combination allows for the most relevant recommendations to a user based on historical selection/cancellation to be recommended which increases the effectiveness of the recommendation.  

Regarding claim 16, the scope of the instant claim does not differ substantially from that of claim 5 and is rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1), and further in view of Sharifi (US 2016/0321052).

Regarding claim 9, the rejection of claim 1 is incorporated.  However, Kumar and Tian do not explicitly disclose, but Sharifi discloses:
wherein the displaying, in the search box at the desktop, the second information of the one or more functional scenes associated with the first information further comprises: displaying the second information of the one or more functional scenes in a polling manner (see at least paragraph 37, ranking of applications may include information about abandonment, past suggested actions that are not taken by the user and uses this data to select suggested actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Tian by adapting the teachings of Sharifi to include taking into account users past actions, particularly not selecting certain actions or most frequently used applications, when selecting rank for suggested actions.  The combination allows for the most relevant application to a user based on historical selection to be suggested which increases the effectiveness of the suggestion. 

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194